                      UNITED STATES DISTRICT COURT

                               DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                  )
                                            )
                                            )
 V.                                         )     CRIM. NO. 2:18-CR-26-DBH-02
                                            )
 INYEMAR MANUEL SUAZO,                      )
                                            )
                          DEFENDANT         )


                  ORDER OF REVOCATION AND DETENTION


      On December 16, 2019, I held a hearing on the government's Motion to

Revoke Bail (“Motion”) (ECF No. 560), in accordance with the Bail Reform Act, 18

U.S.C. § 3148(b).    The Government alleged that the defendant violated the

condition of his pretrial release that he “avoid all contact, directly or indirectly,”

with any co-defendant (except when counsel is present), as set forth in the

Court’s February 27, 2019, Order Setting Conditions of Release (ECF No. 338).

      The defendant and his lawyer were both present at the hearing. After

listening to the testimony and considering the exhibits, I found by clear and

convincing evidence that the defendant did violate the no-contact condition of

release. I stated on the record the reasons for my finding.

      The statute provides that upon finding such a violation, the Court shall

enter an order of revocation if the Court also finds that “(A) based on the factors

set forth in section 3142(g) of this title, there is no condition or combination of

conditions of release that will assure the person will not flee or pose a danger to
the safety of any other person or the community; or (B) the person is unlikely to

abide by any condition or combination of conditions of release.”        18 U.S.C.

§ 3148(b)(2). The government did not argue that subpart (A) applies. But based

on the evidence of the defendant’s behavior in the days prior to jury

empanelment, as presented during the hearing, I did find that the defendant falls

under subpart (B) in that he is unlikely to abide by this condition of release.

      At the hearing, I therefore granted the Government’s motion to revoke,

ordered that the defendant be detained pending the trial in this matter, and

committed him to the custody of the Attorney General or his designated

representative. He shall be confined in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in

custody pending appeal.     He shall be afforded a reasonable opportunity for

private consultation with defense counsel. On order of a court of the United

States or on request of an attorney for the Government, the person in charge of

the corrections facility shall deliver the defendant to the United States Marshal

for the purposes of an appearance in connection with a court proceeding.

      SO ORDERED.

      DATED THIS 17TH DAY OF DECEMBER, 2019

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                  2
